Case 19-40262-bem       Doc 176     Filed 01/22/20 Entered 01/22/20 09:57:59              Desc Main
                                   Document      Page 1 of 3




   IT IS ORDERED as set forth below:



    Date: January 22, 2020
                                                        _________________________________

                                                                 Barbara Ellis-Monro
                                                            U.S. Bankruptcy Court Judge


  ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:
                                                             CASE NO. 19-40262-BEM
 ASPEN VILLAGE AT LOST MOUNTAIN
 ASSISTED LIVING, LLC,

          Debtor.                                            CHAPTER 11

                    ORDER DIRECTING THE UNITED STATES TRUSTEE
                      TO APPOINT A PATIENT CARE OMBUDSMAN


               On February 5, 2019, Debtor filed the above-captioned case. Because Debtor

 appeared to qualify as a health care business as defined in 11 U.S.C. § 101(27A), although it did

 not identify itself as such, the Court held a hearing on the appointment of a patient care

 ombudsman on March 1, 2019 pursuant to 11 U.S.C. § 333(a)(1) and Federal Rule of

 Bankruptcy Procedure 2007.2. The Court found that the appointment of a patient care

 ombudsman was not necessary for the protection of patients under the specific facts of the case

 and declined to appoint one in its Order of March 1, 2019. [Doc. 53]. The March 1, 2019 Order

 provided that it was without prejudice as to the Court later appointing a patient care ombudsman
Case 19-40262-bem       Doc 176     Filed 01/22/20 Entered 01/22/20 09:57:59           Desc Main
                                   Document      Page 2 of 3


 pursuant to Federal Rule of Bankruptcy Procedure 2007.2(b) or as to any party in interest raising

 the issue of the appointment of a patient care ombudsman at a later date. Pursuant to the March

 1, 2019 Order, on December 3, 2019, the United States Trustee filed a motion for appointment of

 a patient care ombudsman (the “Motion”) [Doc. 161]. The Motion came before the Court for

 hearing on January 21, 2020.

               No objections to the relief requested in the Motion were heard. Debtor appeared

 through its counsel, Leslie Pinyero and Leon Jones and the United States Trustee appeared

 through its counsel, Vanessa Leo. Pursuant to the Court’s Order of March 1, 2019, and hearing

 no opposition, the Court finds that appointment of a patient care ombudsman is necessary

 pursuant to 11 U.S.C. § 333 and Federal Rule of Bankruptcy Procedure 2007.2. Accordingly, it

 is

               ORDERED that the Motion [Doc. 161] is GRANTED and the United States

 Trustee is directed to appoint a Patient Care Ombudsman.

                                        END OF ORDER




                                                2
Case 19-40262-bem        Doc 176        Filed 01/22/20 Entered 01/22/20 09:57:59   Desc Main
                                       Document      Page 3 of 3


                                           Distribution List

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard B. Russell Building
 75 Ted Turner Drive SW
 Atlanta, GA 30303

 Aspen Village At Lost Mountain Assisted
 Living, LLC
 2860 Overlook Court
 Atlanta, GA 30324

 Leon S. Jones
 Jones & Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Leslie M. Pineyro
 Jones and Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 ALL CREDITORS AND PARTIES




                                                  3
